Citation Nr: 0212009	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  94-43 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty from June 1965 
to November 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1994 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  When this matter was 
previously before the Board in January 1997 and January 2001, 
it was remanded for further evidentiary development and an 
examination, respectively.  The veteran testified before the 
undersigned at a hearing at the RO in August 1996.


FINDING OF FACT

The veteran was exposed to hepatitis B in past, but currently 
has no infection, is not a carrier, and has normal liver 
function; he has tested positive for the hepatitis B core 
antibody.


CONCLUSION OF LAW

Service connection for hepatitis B is not warranted.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA.
There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  Well-groundedness is 
not an issue.  All pertinent evidence has been obtained.  The 
record includes service medical records, VA examination 
reports and VA treatment records.  The veteran has been 
notified of the applicable laws and regulations; discussions 
in the Board remands, at the Travel Board hearing, in the 
rating decision, in the statement of the case, and in the 
supplemental statements of the case have informed him of what 
is needed to establish entitlement to the benefit sought and 
what the evidence of record shows.  Further development was 
undertaken in compliance with the Board remand; current 
medical records and an examination were obtained.  
Correspondence in September 2001 informed the veteran what 
evidence VA would obtain, and what he should provide.

Factual Background

The veteran contends that he was infected with hepatitis B 
while in service.  He does not allege any clinical 
manifestations or residuals related to that infection, but 
desires service connection for the presence of antibodies, 
rated 0 percent.

Service medical records reveal that the veteran first tested 
positive for hepatitis B while in service, but that hepatitis 
B was not formally diagnosed.  Repeated blood tests confirmed 
the presence of hepatitis B antibodies throughout military 
service.  He was not treated for, nor did he complain of, any 
clinical manifestations due to his hepatitis B status.

VA medical records from August 1993 to May 2002 reveal no 
clinical manifestations related to hepatitis B.

The veteran testified at a Travel Board hearing at the RO in 
August 1996.  He stated that he had no residuals or clinical 
complications from hepatitis B.  His wife was infected by him 
in 1972.  He did have continued positive tests for hepatitis 
B.

On September 1996 VA examination, the veteran reported that 
he tested positive for hepatitis B upon his return from 
Vietnam in 1972, and had subsequently continued to test 
positive.  He had no active disease process or symptoms of 
hepatitis.  No jaundice was noted on examination, nor was 
there abdominal discomfort.  He denied all symptoms of 
hepatitis.  A liver profile and HIDA scan were normal, and a 
hepatitis profile was negative for hepatitis A and B.  The 
diagnosis was history of hepatitis B, no active disease 
process.

On April 2000 VA examination, the veteran reported that he 
first tested positive for hepatitis B in 1976, when he 
attempted to give blood.  The positive test was confirmed 
many times.  He had no history of an acute infection, nor had 
he ever received hepatitis B immunization.  He did not have 
any residual hepatitis B illness, and his liver function and 
laboratory tests were all normal.  Physical examination was 
normal.  The examiner commented that the positive hepatitis B 
screen indicated that the veteran had been exposed to 
hepatitis B in the past, and remained positive.  The examiner 
also commented that contact with hepatitis B was 
"obviously" service-connected.

VA treatment records from May 1997 to May 2002 reveal no 
treatment for any condition related to the veteran's 
hepatitis B status, or complaints related to his exposure.  
Liver function tests in May 2002 were normal.

On April 2002 VA examination, the veteran stated he had no 
physical complaints; he had a history of exposure to 
hepatitis B.  The examiner had previously seen the veteran in 
April 2000.  On physical examination, the veteran was in good 
health.  Liver function and blood count tests were within 
normal limits.  All hepatitis B tests were negative except 
for the core antibody test.  This indicated that the veteran 
had hepatitis B at some point in the past.  He is not a 
carrier or infective, and liver function is normal.


Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

Here, service medical records clearly indicate that the 
veteran was exposed to hepatitis B while in service.  
However, he never developed an acute infection, and even if 
such infection had occurred and went undiagnosed, it has 
healed without residuals.  The veteran contends that the 
presence of some hepatitis B antibodies establishes a 
service-connected, if noncompensable, disability, similar to 
asymptomatic hemorrhoids.  As a layperson, however, the 
veteran is not competent to offer such a medial opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). The 
medical evidence clearly establishes that he has no current 
disability related to his in-service exposure.  VA examiners, 
while finding exposure to hepatitis B in service, stated that 
the infection was not current and that there were no current 
clinical manifestations of hepatitis B.  The veteran has 
stated repeatedly that he had no present complaints or 
problems related to his past infection.  In the absence of 
any current disability, no valid claim is presented.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The claim must be 
denied.  The veteran is advised that should he ever develop 
associated disability in the future, competent evidence of 
such disability could be a basis for reopening his claim.  



ORDER

Service connection for hepatitis B is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

